Citation Nr: 0925015	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-32 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD) and 
depression with chronic adjustment disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
following a February 2008 Board remand.  It was originally on 
appeal from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

The Board remanded two additional issues for development in 
its February 2008 remand.  The RO granted service connection 
for chronic strain of the left hip and bilateral foot fungus 
in a January 2009 rating decision.  This represents a full 
grant of benefits on appeal; accordingly, the Board will not 
further address these issues.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board apologizes for the further delay, but further 
development is required before a decision can be rendered.  
The Veteran has raised the issues of service connection for 
an acquired psychiatric disorder based on aggravation and as 
secondary to his service-connected conditions.  In a 
September 2005 statement in support of his claim, the Veteran 
contended that his depression began prior to service and was 
aggravated by his service in the Republic of Vietnam.  He 
also stated that the depression was aggravated by his 
service-connected conditions.  The Veteran has service 
connection for a left second toe disability, left foot and 
ankle disabilities, a lumbar spine disability, a left hip 
disability, nerve damage of the lower extremity and bilateral 
foot fungus.    

In its February 2008 remand, the Board requested that the 
Veteran be scheduled for a psychiatric examination to 
determine the identity and etiology of any psychiatric 
disorder that may be present.  The VA examiner was to offer 
an opinion regarding whether any psychiatric disorder found 
on examination was caused or aggravated by the Veteran's 
service-connected disabilities or was otherwise caused by his 
active military service.  The Board asked the examiner to 
review the claims folder and provide a thorough explanation 
in support of his or her conclusion.  

A VA PTSD examination was conducted in November 2008.  The 
examiner reviewed the claims file, administered tests and 
conducted an interview with the Veteran.  After a detailed 
description of the evaluation, the examiner diagnosed 
depression, not otherwise specified.  He opined that none of 
the Veteran's psychopathology is related to his time in the 
military.  

In a June 2009 statement, the Veteran's representative 
requested that the Board obtain clarification regarding the 
examination before rendering the decision.  A remand by the 
Board confers upon the veteran, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  The Board concurs that a more 
detailed VA opinion is required in order for VA to 
substantially comply with the Board's remand.  See D'Aries v. 
Peake, 22 Vet. App. 97 (2008). 


Accordingly, the case is REMANDED for the following action:


1.  Return the claims file to the examiner 
who conducted the November 2008 
examination for a medical opinion.  
Specifically, the examiner is requested to 
review all pertinent records associated 
with the claims file, including this 
remand, and:

a)  Offer an opinion regarding whether any 
psychiatric disorder present is more 
likely than not (i.e., probably greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), caused or 
aggravated by the Veteran's service-
connected disabilities.    

b)  Offer an opinion regarding whether 
there is clear and unmistakable evidence 
that the psychiatric disorder(s) existed 
prior to service, and if so, whether the 
disorder(s) was clearly and unmistakably 
not aggravated by service.  

The examiner should provide a rationale 
for the opinions.

If the examiner who conducted the November 
2008 examination is unavailable, the 
claims file may be provided to any 
appropriate healthcare professional for 
the requested opinion.
    
2.  Thereafter, the Veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder to include 
PTSD and depression with chronic adjustment 
disorder should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




